DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 13: It is unclear if “a shock sensor” referred to in line 5 is the same one referred to in line 2. 
	Claims 14-17 are rejected for depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaki (US 5,024,087).
With respect to claim 1: Nagasaki discloses a shock sensor (Figs. 2-6), comprising: 
a housing (10), wherein the housing is cylindrical (Col. 3, line 65; Fig. 1), wherein the housing comprises: 
a first end (upper end; Fig. 1); 
a second end (lower end; Fig. 1); 
a central bore (30) that traverses a length of the housing (Figs. 1-3); and 
an internal cavity (inside of 10; Fig. 1); 
a coil (51, 52), wherein the coil is disposed about the central bore (Figs. 2-6); 
at least two magnets (21, 22), wherein the at least two magnets are disposed about the central bore (Fig. 2); 
a biasing device (43 inhibits movement of 45; Col. 1, lines 59-64; Col. 10, lines 44-48), wherein the biasing device is disposed within the housing (Figs. 1-6), wherein the biasing device comprises a first end and a second end (Fig. 6; upper half is first end and lower half is second end); and 
a metallic member (45), wherein the metallic member is disposed at the second end of the spring (Figs. 2-6). Nagasaki further teaches compression springs (46a) are known in the art.
Nagasaki does not explicitly disclose the biasing device is a compression spring. It would be obvious to one having ordinary skill in the art at the time of filing to substitute a compression spring known in the art as taught by Nagasaki for the biasing device of Nagasaki since doing so would perform the same predictable result of inhibiting the metallic member from being subjected to resonance (Nagasaki Col. 1, lines 59-64).
With respect to claim 5: Nagasaki further teaches the coil is disposed between the at least two magnets (Fig. 2), wherein ends of the coil abut ends of the at least two magnets that have the same polarity (Fig. 2).
With respect to claim 6: Nagasaki further teaches the central bore is contained within the housing (Figs. 1-2), wherein the spring and the metallic member are disposed within the central bore (Fig. 2).
With respect to claim 8: Nagasaki further teaches the metallic member is selected from a group consisting of a ball (Fig. 2; 45), cylinder, and combinations thereof.
With respect to claim 9: Nagasaki further teaches the at least two magnets and the coil are disposed around an external surface of the central bore within the internal cavity (Fig. 2).

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wisinger (US 2018/0320461) in view of Nagasaki.
With respect to claim 13: Wisinger discloses a method of validating perforation in real-time, comprising: 
disposing a shock sensor (90) downhole into a wellbore on a conveyance (320; Fig. 3), wherein a downhole perforating system (322) is disposed on the conveyance (Fig. 3); 
actuating the downhole perforating system to perforate the wellbore (¶ [0027-28]); and 
measuring a change in a magnetic field with a shock sensor (¶ [0018]). Wisinger does not disclose the shock sensor is the shock sensor of claim 1. Nagasaki teaches the shock sensor of claim 1 (see rejection of claim 1 above). It would be obvious to one having ordinary skill in the art at the time of filing to substitute the shock sensor of Nagasaki for that of Wisinger since doing so would perform the same predictable result of detecting a shock.
With respect to claim 14: Wisinger from the combination of Wisinger and Nagasaki further teaches actuating the downhole perforating system comprises of producing a shock wave (¶ [0027-28]).
With respect to claim 15: Nagasaki from the combination of Wisinger and Nagasaki further teaches displacing the metallic member axially along the housing of the shock sensor (Col. 7, lines 21-35).
With respect to claim 16: Nagasaki from the combination of Wisinger and Nagasaki further teaches producing an electrical signal from the change in the magnetic field as the metallic member displaces (Col. 7, lines 21-35).
With respect to claim 17: Wisinger from the combination of Wisinger and Nagasaki further teaches transmitting the electrical signal uphole to be processed by an information handling system (66; ¶ [0017]; Fig. 1).
With respect to claim 18: Wisinger discloses a downhole system configured to validate perforation in real-time, comprising: 
a conveyance (320); 
a shock sensor (90), wherein the shock sensor is disposed on the conveyance in a wellbore (Fig. 3);
a downhole perforating system (322), wherein the downhole perforating system is disposed on the conveyance further downhole in relation to the shock sensor (Fig. 3); and 
an information handling system (66), wherein the information handling system is disposed at a surface of the wellbore (Fig. 1), wherein the information handling system is configured to validate perforation in real-time by processing an electrical signal produced by the shock sensor (¶ [0017-19, 0027-28; Figs. 1, 3).
Wisinger does not disclose the shock sensor is the shock sensor of claim 1. Nagasaki teaches the shock sensor of claim 1 (see rejection of claim 1 above). It would be obvious to one having ordinary skill .

Allowable Subject Matter
Claims 2-4, 7, 10-12 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kushida1 (US 5,233,872) and Kushida2 (US 4,843,877) both teach shock sensors with a movable metallic member (20 and 5 respectively).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, (acting) Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KRISTYN A HALL/Primary Examiner, Art Unit 3672